Title: From Thomas Jefferson to Charles Willson Peale, 9 October 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir
                     
                     Washington Oct. 9. 05
                  
                  Capt Cormac’s departure is deferred, and Capt Elwood not yet arrived. of course I cannot yet announce to you the departure of any of the objects destined for you. by the former will go the Marmotte & a bag of skins: by the latter a large box of skins, skeletons & horns for you, a small box of minerals for the P. Society, a cage with a magpie & a box with the Polygraph. when I wrote you on the 6th. I had not examined the box containing the skins & skeletons of the Antilope, which was then in a situation difficult to come at, and having seen no Antilope horns, I had too hastily supposed those of the roe belonged to the skins & skeletons called Antilope’s. on examining these I found the bony prominence to the cranium on which the horn is fixed, & afterwards 2. pair of the horns themselves. these sufficiently prove that the animal is of the Antilope family & of the Chamois branch of it. this is strengthened by the dressed skin which is softer, & stronger in it’s texture than any Chamois I have seen. I have put a pair of horns into the box for you. I have also put into it a pair of the horns of the unknown ram. judging from these alone I should suppose the animal to be a variety of the Ovis Ammon of Linnaeus the Moufflon of the French. the pair of horns which I retain have the bony prominence of the skull left in them. with this they weigh each 6½ 
                     ℔. the new animals therefore for which we are already indebted to Capt Lewis are 1. the Ovis Ammon. 2. the blacktailed deer. 3. the Roe. 4. the badger. 5. the marmotte. 6. the red fox qu? 7. the white weasel qu? 8. the Magpie. 9. the Prairie hen. this last did not come. I am told it resembles the Guinea hen. he speaks also of a burrowing wolf, a brown or yellow bear, a Loup-cervier the skins of which not having come, we know not what they are. Accept affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               